Citation Nr: 1601735	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of septorhinoplasty to include
headaches, to include as secondary to the Veteran's service-connected deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for residuals of septorhinoplasty with loss of smell and headaches.

In September 2008, the Veteran, through his representative, cancelled a Board Hearing scheduled for that month; therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704.

In February 2015, the Board denied the claim for entitlement to service connection for residuals of septorhinoplasty to include headaches.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In November 2015 the Court partially vacated the Board decision, returning the issue of whether the Veteran's headache condition was aggravated by his service-connected deviated septum for action consistent with joint motion for remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's November 2015 JMR in essence indicated that the Board erred in failing to adequately address the Veteran's secondary (aggravation) claim for service connection for residuals of septorhinoplasty to include headaches, to include as due to his service-connected deviated septum.  

The JMR did not dispute the Board's conclusion that the Veteran's headaches were not directly related to service, but found that the issue of whether the Veteran's headaches had been aggravated by his service connected disabilities 	deviated septum had not been addressed.  To this end, the JMR suggested that the October 2013 VHA medical opinion had not fully contemplated the issue of aggravation.  The Board agrees, as it appears that the medical professional took aggravation of headaches to correspond with an onset of headaches occurring in service, rather than aggravation meaning that the service connected disability deviated septum permanently worsened the Veteran's headache disability at some point after service. 

The Board further notes that it wrote to the Veteran and notified him of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of his claim.  The Veteran subsequently responded with the submission of additional evidence (treatment records documenting treatment for his headaches) and asked that the case be remanded to agency of original jurisdiction (AOJ) for review of the newly submitted evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, as the Veteran specifically denied waiver of the additional medical evidence.  

Therefore, in light of the above reasons, Board must remand the claim for AOJ consideration of any additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current headache disability, and then address the following question:

Is it at least as likely as not (50 percent or greater) that a current headache disability was aggravated (made permanently worse, beyond the natural progression of the disability) by the Veteran's service connected deviated septum.  Why or why not?  In so doing, the examiner should review the October 4, 2013 VHA opinion (listed as third party correspondence in VBMS), noting that aggravation of a disability by a service connected disability may occur at any time during service or following service.

2.  Readjudicate the appeal, including consideration of the evidence submitted in December 2015.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




